Citation Nr: 0533906	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  02-17 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1981 to 
August 1984.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
March 2004 the veteran testified at a videoconference Board 
hearing.  In October 2004 the Board remanded the issue for 
further development.  

During the course of this appeal, an August 2005 rating 
decision granted service connection for dysthymic disorder 
with anxiety disorder.  In an October 2005 Form I-646 
statement, the veteran's representative appeared to raise a 
claim to reopen the veteran's service connection claim for a 
left knee disorder.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that the veteran 
did experience a right knee disability prior to his entry 
into service.

2.  There is clear and unmistakable evidence to show that 
there was no increase in the underlying severity of the 
veteran's preexisting right knee disability during his period 
of active duty service.  


CONCLUSION OF LAW

A preexisting right knee disorder was not aggravated by the 
veteran's active duty service. 38 U.S.C.A. §§ 1111, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, supplemental statement of the case, and November 2004 
VCAA letter have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the November 2004 VCAA letter, the 
appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The Board also notes that the November 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran in November 2004 which 
was after the April 2002 rating decision on appeal.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement was harmless error for the reasons 
specified below.

In the November 2004 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
the claim, the evidence needed to substantiate such claim, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period, and was 
provided with the opportunity to attend hearings.  The 
veteran attended a March 2004 videoconference Board hearing.  
Neither the appellant nor his representative has indicated, 
and there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records and VA medical records and 
examinations.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.
 
Analysis
 
The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003); 38 C.F.R. 
§ 3.304(b).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 1, 
2004, summarized the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  In the instant case, the veteran's November 1980 
entrance examination did not note any right knee 
abnormalities.  The burden then falls on the government to 
rebut the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability was both preexisting 
and not aggravated by service.  The government may show a 
lack of aggravation by establishing that there was no 
increase in disability during service or that any "increase 
in disability [was] due to the natural progress of the" 
preexisting condition.  38 U.S.C.A. § 1153.  If this burden 
is met, then the veteran is not entitled to service-connected 
benefits.  However, if the government fails to rebut the 
presumption of soundness under section 1111, the veteran's 
claim is one for service connection.  This means that no 
deduction for the degree of disability existing at the time 
of entrance will be made if a rating is awarded.  See 38 
C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon 
entry into service, the veteran cannot bring a claim for 
service connection for that disorder, but the veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case section 1153 applies and the burden 
falls on the veteran to establish aggravation.  See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under section 1153 arises, the 
burden shifts to the government to show a lack of aggravation 
by establishing "that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

The Board must first determine whether there is clear and 
unmistakable evidence showing that the veteran suffered a 
right knee disability prior to service.  The Board notes here 
that the United States Court of Appeals for Veterans Claims 
has held that, as a matter of law, a veteran's own admission 
of a pre-service history of medical problems during in-
service clinical examinations is clear and unmistakable 
evidence for purposes of determining whether the presumption 
of soundness has been rebutted.  Doran v. Brown, 6 Vet. App. 
283, 286 (1994).  With this in mind, a September 1981 service 
medical record indicated that the veteran complained of pain 
in both knees for 2 years.  The assessment was Osgood 
Schlatter's disease, greater on the right than left.  Thus 
this record showed the veteran's own admission of a pre-
service history of medical problems during the course of in-
service medical treatment and constitutes clear and 
unmistakable evidence that his right knee disability 
preexisted service.

However, to rebut the presumption of soundness, there must 
also be clear and unmistakable evidence there was no increase 
in severity during service.  

October 1981 service medical records revealed that the 
veteran was treated for his right knee.  He complained about 
his right knee since basic training.  The records also showed 
the veteran bumped his right knee, it apparently was tender 
and there was an increase in fluid.  The veteran wore knee 
pads on an as needed basis.  The veteran had minimal swelling 
of the right knee, he had pain on extreme flexion.  He had 
tenderness of the tibial tubercle, patellar tendon, and 
patella.  There was a notation of infra patellar bursitis.  
The assessment was aggravated Osgood Schlatter's, soft tissue 
contusion.  A July 1983 entry noted the veteran's complaints 
of knee problems and although the writing is not completely 
legible it appeared the veteran was complaining about his 
left knee.  A July 1984 examination, upon the veteran's 
separation from service, did not indicate any right knee 
problems.  

VA medical records from 2002 to 2005 showed the veteran 
complained of pain in his knees.  A January 2002 VA 
examination noted that the veteran reported that his knees 
were hit during basic training.  The veteran complained of 
swelling and aching in both knees.  In presenting the medical 
history as apparently reported by the veteran, the examiner 
stated that he responded well to treatment after the initial 
incident but stated having problems a year later.  This was 
approximately 20 years ago and the veteran has been 
complaining of bilateral knee pain.  Physical examination 
revealed full range of motion in both knees, both actively 
and passively, there was no pain associated with motion, no 
noted effusion, no noted edema, the veteran had a non-
antalgic gait, there was point tenderness over the patellar 
tendon on both knees, there was crepitus in the right knee, 
range of motion was flexion 0 to 140 degrees, full extension 
0 to 180 degrees.  X-rays revealed no fracture, no 
dislocation, and no arthritis in both knees.  The diagnosis 
was retropatellar pain syndrome.  

In November 2004 the veteran was afforded another VA 
examination.  The examiner reviewed the claims folder in 
conjunction with the examination.  The veteran complained of 
pain inside his knee on range of motion.  There was no pain 
or tenderness on infrapatellar region or tibial tubercle.  
There were periods of flare-up several times a day depending 
on the activities.  The veteran complained of pain in his 
knees on standing and walking, discomfort on squatting, 
climbing up and down the stairs, and bending the knees.  
Physical examination revealed 130 degrees of flexion of the 
right knee.  There was no point tenderness on intra patellar 
region or tibial tubercle.  There was normal stability, no 
weakness, no effusion, no quadriceps wasting, subpatellar 
crepitus and pain with inhibition in the knee, there was no 
joint line tenderness, no tenderness on or below the tibial 
tubercle, cruciates were stable, there was notable pain on 
extension.  The examiner noted that the range of motion was 
not additionally limited by pain, stiffness or lack of 
endurance following repetitive use.  The veteran had a normal 
gait, pain and stiffness on prolonged standing and walking.  
X-rays of the right knee showed minimal lateral subluxation 
of the patella.  No fracture or dislocation was seen.  The 
knee joint space was normal in stature.  The impression was 
minimal subluxation of the patellar laterally.  The diagnosis 
was right knee strain, minimal subluxation of the patella on 
x-ray.  The examiner noted that the veteran had contusion on 
tibial tubercle during service about 20 years ago, which 
resolved.  There was no further follow-up or continued 
complaint of similar type other than the aches in joint.  The 
examiner opined that it is less likely than not that the 
right knee disorder is related to service.  The examiner 
found that it is likely that the veteran had Osgood 
Schlatter's on his entrance into service, however it did not 
increase in severity during service and a current x-ray 
report does not mention this disability.  

Consideration must be given to the fact that the service 
medical records do not document right knee problems beyond 
October 1981.  The first post-service medical evidence 
indicating the veteran had a right knee disorder was many 
years after service.  Moreover, the examiner during the 
November 2004 VA examination opined that the veteran's right 
knee disorder did not increase in severity during service and 
that it is less likely than not that the right knee disorder 
is related to service.  There is no medical evidence of 
record suggesting that the veteran's right knee disorder was 
aggravated by service.  The Board must conclude that the 
totality of the evidence constitutes clear and unmistakable 
evidence that the veteran's preexisting right knee disorder 
was not aggravated by service.  Therefore, the Board must 
find that the veteran is not entitled to service-connection 
benefits for his right knee.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.





ORDER

The appeal is denied.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


